                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE
______________________________________________________________________________

KAYLA GORE; JASON SCOTT; L.G.;           )
and K.N.,                                )
                                         )
                Plaintiffs,              )
                                         )
        v.                               ) No. 3:19-cv-00328
                                         )
WILLIAM BYRON LEE, in his official       )
capacity as Governor of the State of     ) Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her      ) Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the )
Tennessee Department of Health,          )
                                         )
                Defendants.              )
______________________________________________________________________________

                            MEMORANDUM OF LAW
                 IN SUPPORT OF DEFENDANTS’MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants respectfully

request that this Court dismiss all claims raised by Plaintiffs in this case. As more fully set forth

below, the Complaint fails to state a claim for which relief can be granted. Plaintiffs have not

stated cognizable claims under the Equal Protection Clause, Due Process Clause, or the First

Amendment to the United States Constitution. Plaintiffs’ claims must be dismissed.

                                              FACTS 1

       Plaintiffs are four transgender individuals, born in Tennessee, who wish to change the sex

identifier on their respective birth certificates to match their current gender identities. (Complaint,

Doc. 1 ¶ 1-2). Citing Tenn. Code Ann. § 68-3-203(d) and the regulations governing birth




1
 Defendants assume the facts as alleged in Plaintiffs’ Complaint are true only for this Motion to
Dismiss and supporting Memorandum of Law.


    Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 1 of 22 PageID #: 137
certificate amendments found at Tenn. Comp. R. & Regs. § 1200-07-01-.10, Plaintiffs allege that

Defendants have a “Birth Certificate Policy” that “categorically prohibits transgender persons born

in Tennessee from correcting the sex listed on their birth certificates so that it matches their true

sex, consistent with their gender identity.” (Doc. 1 ¶ 5, 69-70). Plaintiffs claim that the Birth

Certificate Policy discriminates against transgender persons in violation of the Equal Protection

Clause of the Fourteenth Amendment; impinges on their right to informational privacy in violation

of the Due Process Clause of the Fourteenth Amendment; and compels speech in violation of the

First Amendment. (Doc. 1 ¶ 184-85, 201-03, 216-17). Among other relief, Plaintiffs seek an order

requiring Defendants to “immediately issue corrected birth certificates to [Plaintiffs] accurately

reflecting their true sex, consistent with their gender identity, without adhering to the practice

delineated in . . . Tenn. Comp. R. & Regs. 1200-07-01-.10 of using a strikeout line to change one’s

name, and with no record of the correction appearing upon the face of the certificate as provided

by Tenn. Code Ann. § 68-3-203(f).” (Doc. 1 Prayer for Relief ¶ c).

                   STATUTORY AND REGULATORY BACKGROUND

       The “Vital Records Act of 1977,” Tenn. Code Ann. §§ 68-3-101 - 612, and the regulations

promulgated pursuant to that Act, Tenn. Comp. R. & Regs. 1200-07-01-.01 - .15, reflect a

comprehensive system of laws and rules addressing Tennessee’s system of vital records. That

“system of vital records” includes the “registration, collection, preservation, amendment, and

certification of vital records, and the collection of other reports required by this chapter.” Tenn.

Code Ann. § 68-3-102. Under the Act, the Tennessee Department of Health established an office

of vital records; makes and amends regulations “necessary for the efficient performance of an

adequate system of vital records”; “give[s] instructions and prescribe[s] forms for collecting,




                                                 2

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 2 of 22 PageID #: 138
transcribing, compiling and preserving vital records”; and enforces the Vital Records Act of 1977

and the regulations made pursuant to the Act. Tenn. Code Ann. § 68-3-103.

         The state registrar, who is appointed by the Commissioner of the Tennessee Department of

Health and acts as his agent and under his supervision, has specific enumerated powers and duties,

including the directives that “the records or other information shall remain the property of the

office of vital records,” and that “the uses that may be made of the records or other information

shall be governed by the state registrar.” Tenn. Code Ann. § 68-3-104. The state registrar also

has broad authority “to investigate cases of irregularities and violations of law,” which he may

refer to the district attorney general. Tenn. Code Ann. § 68-3-105(a). Upon request of the

Department, the Attorney General “shall likewise assist in the enforcement provisions” of the Act.

Id.

         The kinds of information to be collected and recorded under the Act “shall be such as will

aid the public health of the state, and furnish and preserve evidence affecting personal and property

rights of the individual citizen.” Tenn. Code Ann. § 68-3-201. In that respect, each certificate

provided for under the Act, “filed within six (6) months after the recorded event occurred, shall be

prima facie evidence of the facts stated in the certificate.” Tenn. Code Ann. § 68-3-202. The

information necessary to complete each certificate of live birth is provided by “[e]ither parent of

the child or any other knowledgeable informant,” who “shall attest to the accuracy of the personal

data provided in sufficient time to permit the filing of a certificate within the ten (10) days

prescribed by §§ 68-3-301 ― 68-3-306.”

         In order to protect the accuracy and integrity of vital records, a certificate or record

registered under the Act may be amended only in accordance with the statute and the regulations

adopted by the Department. Tenn. Code Ann. § 68-3-203(a). When the state registrar “has



                                                 3

      Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 3 of 22 PageID #: 139
reasonable cause to question the validity or adequacy of the applicant’s sworn statements or the

documentary evidence, and if the deficiencies are not corrected, the state registrar shall not amend

the vital record and shall advise the applicant of the reason for this action.” Tenn. Code Ann. § 68-

3-203(e). 2

        In turn, the regulations governing vital records include Tenn. Comp. R. & Regs. 1200-07-

01-.10, “Amendment of Vital Records.” Those rules provide various methods for amending

certificates, including amendment of minor errors on certificates within the first year. Such minor

errors include “obvious errors, transposition of letters in words of common knowledge, or the

addition of omitted information.” Tenn. Comp. R. & Regs. 1200-07-01-.10(1). The state registrar

may, at his discretion, accept an affidavit alone to correct such inaccurate information recorded on

a certificate within the first year after the date of the event. Id. But all other amendments, unless

otherwise provided in the rules or by statute, 3 shall be supported by the documentation described

in the rule, as applicable, including an affidavit signed by one of the persons identified in the rules

and by one or more items of documentary evidence that support the alleged facts and that were

created at least five years prior to the date of the application for amendment, or within seven years

of the date of the event. Tenn. Comp. R. & Regs. 1200-07-01-.10(2)(a). The state registrar shall

evaluate the evidence submitted in support of any amendment and, when he finds reason to doubt




2
  In addition to other methods of amending certificates provided by statute or by rule, if an
applicant presents the state registrar with “evidence that a reasonable person would conclude
proves beyond a reasonable doubt that an original entry on a certificate was factually inaccurate
at the time of recordation, the state registrar shall block out the misinformation and make the
necessary correction.” Tenn. Code Ann. § 68-3-203(f) (emphasis added). A record of all evidence
submitted, along with the state registrar’s analysis of the evidence, shall be maintained by the
Office of Vital Records. Id.
3
 For example, Tenn. Code Ann. § 68-3-203(d) provides that “[t]he sex of an individual shall not
be changed on the original certificate of birth as a result of sex change surgery.”
                                                  4

    Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 4 of 22 PageID #: 140
its validity or adequacy, “he may reject the amendment and in writing shall advise the applicant of

the reasons for this action.” Tenn. Comp. R. & Regs. 1200-07-01-.10(2)(b).

         In order “to protect the integrity of vital records, to ensure their proper use, and to ensure

the efficient and proper administration of the system of vital records, it is unlawful for any person

to permit inspection of, or to disclose information contained in, vital records, or to copy or issue a

copy of all or part of any such records,” except as authorized by the Act, the regulations, as

otherwise authorized by law, or by order of a court of competent jurisdiction. Tenn. Code Ann. §

68-3-205(a)(1). Although authenticating document(s) for the events of birth and other events of

death, marriage, divorce, or annulment of marriage “shall be considered a public record,” without

specific statutory grounds only “verified information from such documents may be provided upon

request.” 4 Tenn. Code Ann. § 68-3-205(d)(2)(A). Certain confidential or medical information is

not permitted to be disclosed, unless specifically authorized by the state registrar for statistical or

research purposes. “This data is not subject to subpoena or court order and is not admissible before

any court or judicial body.” Id. Nevertheless, except as provided in Tenn. Code Ann. § 68-3-

205(d)(2), nothing in subsection (d) shall be construed as altering the legal status as open or

confidential of any information, document, record, or report used to compile or produce the

information contained on the authenticating document. Tenn. Code Ann. § 68-3-205(d)(3).

                                       LEGAL ARGUMENT

    I.   Standard of Review

         In considering a motion to dismiss a complaint under Fed. R. Civ, P. 12(b)(6), the court

construes the complaint in the light most favorable to the plaintiff and accepts all well-pleaded




4
 Issuance of certified copies or other copies of vital records is governed by Tenn. Code Ann. §§
68-3-205(d)(2), and 68-3-206.
                                                   5

     Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 5 of 22 PageID #: 141
allegations as true. Trzebuckowski v. City of Cleveland, 319 F.3d 853, 855 (6th Cir. 2003).

However, the court is not required to accept legal conclusions couched as factual allegations or a

mere recitation of the elements of the cause of action as true. Fritz v. Charter Township of

Comstock, 592 F.3d 718, 722 (6th Cir. 2010).

       To survive a motion to dismiss under Rule 12(b)(6), the complaint must do more than state

a probable legal claim; the allegations on their face must support a factually plausible claim.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fritz, 592 F.3d at 722. A claim is factually plausible

“when the plaintiff pleads factual content that allows a court to draw the reasonable inference that

the defendant is liable for the misconduct that is alleged.” Iqbal, 556 U.S. at 678.

       The court should dismiss a complaint if it finds that “no relief could be granted under any

set of facts that could be proved consistent with the allegations.” Trzebuckowski, 319 F.3d at 855

(quoting Hishon v. King & Spalding, 467 U.S. 69, 73(1984)). To survive a motion to dismiss a

claim brought under 42 U.S.C. § 1983, a plaintiff must allege that (1) the defendant acted under

color of law, and (2) the defendant’s actions deprived the plaintiff of his rights secured under

federal law. Fritz, 592 F.3d at 722.

 II.   Plaintiffs’ Equal Protection Claim Fails As a Matter of Law.

       Plaintiffs allege that Tennessee’s Birth Certificate Policy “facially and intentionally”

discriminates against transgender persons. (Doc. 1 ¶¶ 187-88, 192-). In short, Plaintiffs claim that

the law deprives transgender people, and only transgender people, of the right to a birth certificate

that accurately reflects their sex. (Doc. 1 ¶ 5).

       The Equal Protection Clause “embodies the principle that all persons similarly situated

should be treated alike.” Scarbrough v. Morgan Cty. Bd. of Educ., 470 F.3d 250, 260 (6th Cir.

2006). “The threshold element of an equal protection claim is disparate treatment; once disparate



                                                    6

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 6 of 22 PageID #: 142
treatment is shown, the equal protection analysis to be applied is determined by the classification

used by government decision-makers.” Id. The Equal Protection Clause prohibits only intentional

discrimination. Washington v. Davis, 426 U.S. 229, 239 (1976). “When a facially neutral rule is

challenged on equal protection grounds, the plaintiff must show that the rule was promulgated or

reaffirmed because of, not merely in spite of, its adverse impact on persons in the plaintiff’s class.”

Horner v. Ky. High Sch. Athletic Ass’n, 43 F.3d 265, 276 (6th Cir. 1994) (emphasis in original)

(citing Personnel Adm’r v. Feeney, 442 U.S. 256, 279 (1999)).

       For three reasons, Plaintiffs’ claim under the Equal Protection Clause must be dismissed.

First, Plaintiffs have failed to allege disparate treatment. The applicable statutes and regulations

treat transgender and cisgender persons alike with respect to amendment of the sex designation on

their birth certificates: the sex designation may be amended only if it was recorded incorrectly at

the time of birth. Second, the applicable statutes and regulations are facially neutral and were

enacted without a discriminatory purpose. Third, the applicable statutes and regulations satisfy

the applicable level of scrutiny.

       A.      Plaintiffs fail to allege disparate treatment.

       Plaintiffs allege that Tennessee’s “Birth Certificate Policy facially and intentionally

discriminates based on transgender status by depriving transgender people who were born in

Tennessee—and them alone—of a birth certificate that accurately reflects their sex and that is

consistent with their gender identity.” (Doc. 1 ¶ 188). In other words, Plaintiffs allege that

transgender persons are treated differently from cisgender persons because the latter are allowed

to amend their birth certificates if the sex designation is incorrect, while the former are not. But

this argument is premised entirely on Plaintiffs’ erroneous view that the sex designation on a

transgender person’s birth certificate is “incorrect” if it reflects that person’s sex at the time of



                                                  7

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 7 of 22 PageID #: 143
birth rather than his or her current gender identity. That erroneous premise is not a factual

allegation that this Court is required to accept as true. Fritz, 592 F.3d at 722.

        In fact, the governing statutes and regulations treat transgender and cisgender persons

exactly the same with respect to their ability to amend the sex designation on their birth certificates.

Both transgender and cisgender persons may amend their birth certificates in the manner sought

by Plaintiffs—with no strikethrough or other evidence that an amendment has occurred—only by

presenting “evidence that a reasonable person would conclude proves beyond a reasonable doubt

that [the] original entry on [the] certificate was factually inaccurate at the time of recordation.”

Tenn. Code Ann. § 68-3-203(f) (emphasis added). What Plaintiffs are seeking is not equal

treatment, but rather more favorable treatment that would allow transgender persons—and only

transgender persons—to amend the sex designation on their birth certificates even though it

accurately reflected their sex at birth. 5

        Because Plaintiffs have failed to adequately allege that Tennessee law discriminates against

transgender individuals with respect to their ability to amend the sex designation on their birth

certificates, Plaintiffs’ claim under the Equal Protection Clause necessarily fails. See Scarbrough,

470 F.3d at 260 (disparate treatment is the “threshold element” of an equal protection claim).




5
 Plaintiffs allege that most other States allow birth certificates to be amended to reflect a person’s
current gender identity (Doc 1 ¶ 72), but they fail to mention that no consensus exists as to what
showing is necessary to obtain an amendment. Some States require only a doctor’s letter
confirming a person’s current gender identity, while others require evidence of sex change surgery.
See,            e.g.,            State-by-State           Overview,            available            at
https://transgenderlawcenter.org/resources/id/state-by-stateoverview-changing-gender-markers-
on-birth-certficates (last visited June 13, 2019). These varied approaches make clear that whether
and in what circumstances to allow amendments to birth certificates to reflect a person’s current
gender identity are sensitive policy choices best reserved for the State’s political branches.
                                                   8

    Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 8 of 22 PageID #: 144
       B.      Tennessee’s law is facially neutral and is without discriminatory intent.

       Plaintiffs’ allegation that Tennessee’s Birth Certificate Policy discriminates against

transgender persons on its face appears to rest on Tenn. Code Ann. § 68-3-203(d), part of the Vital

Records Act, which prohibits a change in the sex listed on a birth certificate “as a result of sex

change surgery.” (Doc. 1 ¶ 70). But the mere fact that this provision mentions “sex change

surgery” does not mean that it discriminates, on its face, against transgender persons. As explained

above, neither transgender persons nor cisgender persons may amend the sex designation on their

birth certificates unless it was incorrectly recorded at the time of birth. Tennessee Code Annotated

§ 68-3-203(d) does not subject transgender persons to a different standard; it simply clarifies that

the sex that is recorded on a person’s birth certificate remains an accurate designation of sex at the

time of birth even if that person later has a “sex change surgery.” Moreover, even if Tenn. Code

Ann. § 68-3-203(d) were discriminatory, it would not constitute facial discrimination against

transgender persons, but rather persons who have had a “sex change surgery.” As Plaintiffs

themselves allege, not all transgender persons receive gender-confirming surgery. (Doc 1 ¶¶ 37,

42).

       Even if Plaintiffs could establish that the “Birth Certificate Policy” has a disparate impact

on transgender persons, their equal protection claim still must be dismissed because Plaintiffs have

not adequately alleged discriminatory intent.         Village of Arlington Heights v. Metropolitan

Housing Dev. Corp., 429 U.S. 252, 264-65 (1977). Plaintiffs’ conclusory allegation that the “Birth

Certificate Policy . . . intentionally” discriminates against transgender persons is wholly inadequate

to support an equal protection claim. (Doc. 1 ¶¶ 187-88, 192-93). “[T]he Court need not accept

as true legal conclusions or unwarranted factual inferences.” Grindstaff v. Green, 133 F.3d 416,

421 (6th Cir. 1998).



                                                  9

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 9 of 22 PageID #: 145
       C.      Tennessee’s law survives the applicable level of scrutiny.

       Even if Plaintiffs could establish disparate treatment and intentional discrimination, their

equal protection claim would still fail because the challenged laws and regulations survive the

applicable level of scrutiny.

       Plaintiffs urge this Court to declare that transgender persons are a suspect class and

therefore to apply heightened scrutiny to their equal protection claim, something that neither the

United States Supreme Court nor the Sixth Circuit has done. (Doc. 1 ¶ 190). The Sixth Circuit

has held that discrimination based on transgender status is prohibited under Title VII of the Civil

Rights Act of 1964, EEOC v. R.G. & G.R. Harris Funeral Homes, Inc., 884 F.3d 560 (6th Cir.

2018) cert. granted, 2019 WL 1756679 (U.S. April 22, 2019) (No. 18-107); Smith v. City of Salem,

Ohio, 378 F. 3d 566 (6th Cir. 2004), but it has never held that transgender persons are a suspect

class for purposes of equal protection analysis. See Davis, 426 U.S. at 239 (distinguishing between

Title VII claims and equal protection claims). Moreover, both R.G. & G.R. Harris Funeral Homes

and Smith concerned discrimination based on sex stereotyping, which is not alleged here. EEOC,

884 F.3d at 571; Smith, 378 F.3d at 571. There is no controlling authority that supports Plaintiffs’

assertion that transgender persons are part of a protected class.

       Because Plaintiffs are not members of a suspect class, Tennessee’s “Birth Certificate

Policy” is subject only to rational basis review. Scarbrough, 470 F.3d at 261. “Under this test,

government action is considered irrational only if it is ‘unrelated to the achievement of any

combination of legitimate purposes.’” Id. (citing Warren v. City of Athens, 411 F. 3d 697, 710 (6th

Cir. 2005). If there is any “reasonably conceivable state of facts that could provide a rational basis

for the classification” then the law must be upheld. Heller v. Doe, 509 U.S. 312, 320 (1993)

(quoting FCC v. Beach Communications, Inc., 508 U.S. 307, 313 (1993)). The means chosen by



                                                 10

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 10 of 22 PageID #: 146
the State does not have to be the best means for achieving the desired result. Massachusetts Bd.

of Retirement v. Murgia, 427 U.S. 307, 316 (1976).

       Tennessee’s statutes and regulations limiting the circumstances in which the sex

designation on a birth certificate may be amended are rationally related to a legitimate government

interest. The statute governing amendments of vital records makes clear that the amendment

process is designed “to protect the integrity and accuracy of vital records.” Tenn. Code Ann. § 68-

3-203(a). The information collected on birth certificates and other vital records “shall be such as

will aid the public health of the state.” Id. § 68-3-201. To that end, the state registrar of vital

records is tasked with “preparing and publishing reports of vital statistics of this state and other

reports required by the department.” Id. § 68-3-104(b)(3). This information is provided to

approved agencies for purposes including local health planning and programming, id. § 68-3-

104(b)(6), and is used for research purposes, including legislatively mandated studies of maternal

deaths and of suicides. Id. §§ 68-3-205(b); 68-3-607; 68-3-703. These interests are undoubtedly

legitimate.

       Tennessee’s Birth Certificate Policy is rationally related to these interests. Because one of

the purposes of the Vital Records Act is to collect accurate information for public health and

research purposes, it is rational for the State to allow an amendment to the sex designation on a

birth certificate only when that designation was inaccurately recorded at the time of birth. As the

name suggests, vital records are primarily “records” of past events—not current identification

documents. Requiring the State to allow Plaintiffs to amend their birth certificates to reflect their

current gender identities—when there is no evidence that their biological sex, as determined by




                                                 11

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 11 of 22 PageID #: 147
the appearance of external genitalia, was incorrectly recorded at the time of birth—would

undermine the State’s legitimate interests in maintaining accurate records. 6

       Tennessee’s Birth Certificate Policy would also survive the heightened scrutiny that applies

to discrimination based on sex, because the interests described above are important and the State’s

carefully circumscribed amendment process for birth certificates is substantially related to

achieving those interests. Communities for Equity v. Mich. High Sch. Athletic Ass’n, 459 F.3d

676, 693 (6th Cir. 2006) (internal quotation marks omitted).

III.   Plaintiffs’ Substantive Due Process Claims Fail As a Matter of Law.

       Plaintiffs make two substantive due process claims: first, that Tennessee’s Birth Certificate

Policy violates their right to informational privacy (Doc. 1 ¶¶ 203-207); and, second, that the policy

violates their right to personal autonomy (Doc. 1 ¶¶ 208-212). Both claims fail as a matter of law

and should be dismissed.

       A.      Plaintiffs’ informational privacy claim fails as a matter of law.

       The Supreme Court has assumed that a right to informational privacy exists, but it has

never specifically held so. See NASA v. Nelson, 562 U.S. 134, 147 (2011) (assuming the

“Government’s challenged inquiries implicate a privacy interest of a constitutional significance”);

see also id. at 161 (Scalia, J., concurring) (noting that the Court had made this same assumption in

Whalen v. Roe, 429 U.S. 589 (1977), and Nixon v. Adm'r of Gen. Servs., 433 U.S. 425 (1977), and

arguing that the Court’s “due process precedents, even our ‘substantive due process’ precedents,

do not support any right to informational privacy”). And it has never held that the right was



6
  Plaintiffs suggest that an accurate determination of sex must consider not only external genitalia
but also “[o]ther sex-related characteristics” such as “a person’s chromosomal makeup or gender
identity,” but the criteria to be used to accurately determine a person’s sex for purposes of
recording that information on a birth certificate is a matter of policy for the General Assembly and
Department of Health.
                                                 12

    Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 12 of 22 PageID #: 148
violated. See Whalen, 429 U.S. at 591, 597-98, 603-04 (rejecting claim that state law requiring

collection of private prescription data violated right to informational privacy because the law’s

immediate or threatened impact was insufficient “to constitute an invasion of any right or liberty

protected by the Fourteenth Amendment”); Nixon, 433 U.S. at 455, 458-59, 464-65 (rejecting

claim that Presidential Recordings and Materials Preservation Act violated right to informational

privacy because, although President had a legitimate expectation of privacy in the materials, the

public had a strong interest in accessing them); NASA, 52 U.S. at 144, 147, 159 (rejecting claim

that background investigation for potential government contractors violated right to informational

privacy because inquiries were “reasonable” and privacy interests were protected by nondisclosure

requirement).

       The Sixth Circuit has ‘narrowly construed the holdings of Whalen and Nixon to extend the

right to informational privacy only to the interests that implicate a fundamental liberty interest.”

Bloch v. Ribar, 156 F.3d 673, 684 (6th Cir. 1998) (citing J.P. v. Desanti, 653 F.2d 1080, 1090 (6th

Cir. 1981) and Kallstrom v. City of Columbus, 136 F.3d 1055, 1061 (6th Cir. 1998)). The “interest

at stake must implicate either a fundamental right or one implicit in the concept of ordered liberty.”

Id. If such an interest exists, then “the government's interest in disseminating the information must

be balanced against the individual's interest in keeping the information private.” Id.

       Identifying a new fundamental right for purposes of substantive due process is “an uphill

battle” because the list of fundamental rights “is short.” Does v. Munoz, 507 F.3d 961, 964 (6th

Cir. 2007) (quotes and citations omitted). The asserted right must be crafted as a “careful

description of the asserted right.” Reno v. Flores, 507 U.S. 292, 302, (1993); Munoz, 507 F.3d at

964.




                                                 13

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 13 of 22 PageID #: 149
       The Sixth Circuit has identified only two specific situations in which an asserted right to

informational privacy implicates a fundamental right:         (1) “where the release of personal

information could lead to bodily harm (Kallstrom),” and (2) “where the information released was

of a sexual, personal, and humiliating nature (Bloch).” Lambert v. Hartman, 517 F.3d 433, 440

(6th Cir. 2008); see also Wurzelbacher v. Jones-Kelley, 675 F.3d 580, 586 (6th Cir. 2012).

       In Kallstrom, the Sixth Circuit held that a city violated the informational privacy rights of

undercover officers by releasing their personnel files to attorneys for gang members against whom

the officers had testified. 136 F. 3d at 1063. The court explained that, “where the release of private

information places an individual at substantial risk of serious bodily harm, possibly even death,

from a perceived likely threat” it violates the individual’s right to informational privacy because it

infringes on that individual’s fundamental right to bodily integrity. Id. at 1064. That standard was

satisfied in Kallstrom because the gang at issue was known for its propensity for violence and

intimidation. Id.

       The Sixth Circuit later clarified that Kallstrom “created a narrowly tailored right, limited

to circumstances where the information disclosed was particularly sensitive and the persons to

whom it was disclosed were particularly dangerous vis-à-vis the plaintiffs.” Barber v. Overton,

496 F.3d 449, 456 (6th Cir. 2007) (emphasis in original). It is not simply a generalized fear of

violence from the release of personal information, but the release of particularly sensitive

information and a fear of violence from a particularly dangerous source that is directed at the

plaintiff, which gives rise to a constitutional claim.

       In Bloch, the Sixth Circuit held that a sheriff violated a rape victim’s right to informational

privacy by revealing detailed information about the rape—details that the victim had not even

shared with her husband—at a press conference. 156 F.3d at 676. The court explained that “a



                                                  14

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 14 of 22 PageID #: 150
rape victim has a fundamental right of privacy in preventing government officials from

gratuitously and unnecessarily releasing the intimate details of the rape where no penalogical [sic]

purpose is being served.” Id. at 686.

        In Lambert, the Sixth Circuit specifically rejected an approach that would balance a

person’s reasonable expectation of privacy against the government’s interest in releasing the

information. 517 F.3d at 442. The court held that a county had not violated the plaintiff’s right to

informational privacy by posting his speeding ticket, which included personal identifying

information, on a county website, because that release of information did not implicate the specific

rights identified in Kallstrom or Bloch or any other right that was fundamental or implicit in the

concept of ordered liberty. Id. at 435-36, 442-43.

                1.      Plaintiffs’ informational privacy claim fails because Defendants
                        have not disclosed Plaintiffs’ transgender status.

        Plaintiffs’ informational privacy claim fails for the simple reason that Defendants have not

disseminated information about Plaintiffs’ transgender status. Even assuming that disclosure of

the sex identifier on Plaintiffs’ birth certificates would constitute disclosure of Plaintiffs’

transgender status, Plaintiffs do not allege any instance in which Defendants have released copies

of Plaintiffs’ birth certificates to third parties. To the extent that Plaintiffs’ birth certificates are

being provided to third parties, it is Plaintiffs themselves who have released that information.

(Doc. 1 ¶¶ 54, 93, 119).

                2.      Plaintiffs’ informational privacy claim fails because they do not allege
                        facts implicating a fundamental right.

        Plaintiffs’ substantive due process claim based on informational privacy fails as a matter

of law because it implicates neither of the specific rights identified by the Sixth Circuit in

Kallstrom or Bloch, nor any other fundamental right.            Plaintiffs attempt to shoehorn their



                                                   15

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 15 of 22 PageID #: 151
informational privacy claim into Kallstrom by alleging that “[t]he involuntary disclosure of one’s

transgender status can . . . cause significant harm, including placing one’s personal safety and

bodily integrity at risk.” (Doc 1. ¶ 205). But these vague references to harm, personal safety, and

bodily integrity are easily distinguishable from the concrete threat that existed in Kallstrom.

Plaintiffs fail to allege that information about their transgender status is being released to any

specific individual who is “particularly dangerous vis-à-vis the plaintiffs.” Barber, 496 F.3d at

456.

       Plaintiffs also attempt to fit within the right identified in Bloch by alleging that a person’s

transgender status is “highly personal and intimate information,” the disclosure of which would be

“deeply intrusive.” (Doc. 1 ¶ 204). But the specific informational privacy right recognized in

Bloch concerned “information . . . of a sexual, personal, and humiliating nature” that implicated

the fundamental right of privacy in one’s sexual and family life. Lambert, 517 F.3d at 440-41.

Plaintiffs do not allege their transgender status is of a sexual or humiliating nature, only that it is

intimate and personal. (Doc. 1 ¶ 204).

       Because the Sixth Circuit has narrowed the right to informational privacy to the specific

situations identified in Kallstrom and Bloch, and Plaintiffs’ allegations do not satisfy those

standards, their substantive due process claim based on informational privacy must be dismissed.

       B.      Plaintiffs’ personal autonomy claim fails as a matter of law.

       Plaintiffs allege that their inability to obtain birth certificates that reflect, respectively, their

current gender identity, violates their right to personal autonomy under the Due Process Clause.

(Doc. 1 ¶¶ 208-212). But that claim fails a matter of law because the generalized “right to personal

autonomy” does not support Plaintiffs’ asserted right to obtain birth certificates that reflect their

respective current gender identities.



                                                   16

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 16 of 22 PageID #: 152
       The Supreme Court requires examining “our Nation’s history, legal traditions, and

practices” to determine whether a substantive due process claim exists. Washington v. Glucksberg,

521 U.S. 702, 710, (1997). Substantive due process protection has been afforded to “personal

decisions relating to marriage, procreation, contraception, family relationships, child rearing, and

education.” Planned Parenthood v. Casey, 505 U.S. 833, 851 (1992). But just because many

rights and liberties sound in personal autonomy, that “does not warrant the sweeping conclusion

that any and all important, intimate, and personal decisions are so protected, San Antonio

Independent School Dist. v. Rodriguez, 411 U.S. 1, 33-35 (1973), and Casey did not suggest

otherwise.” Glucksberg, 521 U.S. at 727-28.

       Because neither the Supreme Court nor the Sixth Circuit has recognized a fundamental

right to choose one’s own gender identity, much less to dictate which sex is listed on one’s birth

certificate, Plaintiffs’ substantive due process claim based on the right to personal autonomy fails

as a matter of law and must be dismissed. 7

IV.    Plaintiffs’ First Amendment Claim Fails As a Matter of Law.

       Plaintiffs assert that the Birth Certificate Policy violates their First Amendment right “to

refrain from speaking by forcing them to identify with a sex that was incorrectly assigned to them

at birth,” “to disclose their transgender status,” and to “endorse the government’s position as to

their own gender, as well as . . . the meaning of sex generally.” (Doc. 1 ⁋⁋ 218-20). Plaintiffs also

allege that the Birth Certificate Policy violates the First Amendment by “prevent[ing] [them] from

accurately expressing their gender identity.” (Doc. 1 ¶ 218.) All of these claims fail as a matter




7
  Plaintiffs’ claim that Defendants have interfered with their ability to “define and express” their
gender identity (Doc. 1 ¶ 209) is also belied by Plaintiffs’ acknowledgement that Tennessee has
allowed them to obtain other identity documents, such as driver’s licenses, listing their preferred
sex identifier. (Doc. 1 ¶ 6).
                                                 17

    Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 17 of 22 PageID #: 153
of law because the sex designation on a birth certificate is government speech, not the private

speech of Plaintiffs.

       The right of “freedom of thought protected by the First Amendment against state action

includes both the right to speak freely and the right to refrain from speaking at all.” Wooley v.

Maynard, 430 U.S. 705, 714 (1977) (citations omitted). But when “the government speaks, it is

not barred . . . from determining the content of what it says.” Walker v. Texas Div., Sons of

Confederate Veterans, Inc., 135 S. Ct. 2239, 2245 (2015) (citing Pleasant Grove City v. Summum,

555 U.S. 460, 467-68 (2009)). As long as observers would attribute the speech at issue to the

government, and not the plaintiff, a plaintiff’s compelled-speech claim must be rejected. See New

Doe Child # 1 v. Congress of the United States, 891 F.3d 578, 593 (6th Cir. 2018).

       In Walker, the Supreme Court concluded that specialty license plates issued by Texas

constituted government speech, not private speech, and on that basis rejected a First Amendment

claim that Texas had engaged in viewpoint discrimination in selecting which designs to display on

the plates. 135 S. Ct. at 472. The Court reasoned that Texas “select[ed] each design” and then

presented them on “government-mandated, government-controlled, and government-issued”

plates that had “traditionally been used as a medium for government speech.” Id. Because the

designs were “meant to convey and ha[d] the effect of conveying a government message,” they

“constitute[d] government speech.” Id. (internal quotation marks omitted).

       The factual information contained on birth certificates likewise constitutes government

speech. All records created by the Office of Vital Records are the “property of the office of vital

records,” and “the uses that may be made of the records or other information” are controlled by

the state registrar. Tenn. Code Ann. § 68-3-104(6); see also Tenn. Comp. R. & Regs. 1200-07-

01.01 (“All forms, certificates, and reports used in the system of vital records are the property of



                                                18

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 18 of 22 PageID #: 154
the Department” and “shall be used only for official purposes.”). The Department requires that

birth certificates be issued, carefully controls the information that is included on them, and issues

the certificates. Thus, when a person presents a copy of his or her birth certificate, it is generally

understood that the factual information contained on that document—including the sex

designation—is attributable to the government. See Walker, 135 S. Ct. at 2250.

       Because the sex designation on Plaintiffs’ birth certificates is government speech, not

private speech, requiring Plaintiffs to keep the sex designation that was recorded at birth does not

infringe on Plaintiffs’ right to refrain from speaking. To the extent the sex designation on the birth

certificate conveys a message, it is the message of the government, not of Plaintiffs. Plaintiffs’

compelled speech claim thus fails as a matter of law.

       Even if the sex designation on Plaintiffs’ birth certificates could be considered private

speech, the compelled speech claims would still fail because Plaintiffs have not plausibly alleged

that Defendants have forced them to present their birth certificates to anyone. Although some

Plaintiffs allege that they have had to present their birth certificates to employers (Doc. 1 ¶ 93),

other Plaintiffs avoided presenting their birth certificates to employers by instead presenting a U.S.

passport, which may be amended to reflect the passport holder’s current gender identity. (Doc. 1

¶ 73, 167). Indeed, the Complaint readily admits that Plaintiffs can change the gender designation

on numerous federal and state identification documents—for example, U.S. Passports, social

security documents, driver’s licenses, and voter registration cards. (Doc. 1 ¶¶ 73, 74). Many of

the situations in which Plaintiffs allege they were required to present their birth certificates could

easily have been avoided by obtaining and presenting one of these other identification documents

with an amended gender designation. (Doc. 1 ¶¶ 142, 143).




                                                 19

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 19 of 22 PageID #: 155
       Even the implementing regulations for the REAL ID Act, which established national

minimum standards for state identification cards such as driver’s licenses, allow an applicant to

establish identity by presenting either a U.S. passport or a birth certificate. 6 C.F.R. § 37.11(c).

Given the widespread acceptance of other documents as proof of identity, Plaintiffs have failed to

plausibly allege that they are compelled to share their birth certificates with third parties.

       Plaintiffs’ claim that the Birth Certificate Policy violates their First Amendment right to

express their gender identity also fails as a matter of law. The First Amendment does not guarantee

individuals the right to express their views “whenever and however and wherever they please.”

Greer v. Spock, 424 U.S. 828, 836 (1976) (internal quotation marks omitted). Because birth

certificates constitute government speech, Plaintiffs have no First Amendment right to use that

medium to express their own views. See Summum, 555 U.S. at 467-68 (explaining that the

government “has the right to speak for itself” and to “select the views that it wants to express”

(internal quotation marks omitted)). Since Plaintiffs lack any First Amendment right to express

their gender identities on their respective birth certificates in the first place, denying them the

opportunity to amend their birth certificates plainly does not infringe on that right.




                                                  20

   Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 20 of 22 PageID #: 156
                                       CONCLUSION

   For all of the reasons discussed above, all claims in the Complaint should be dismissed.




                                                Respectfully Submitted,

                                                HERBERT H. SLATERY III
                                                Attorney General and Reporter


                                                s/ Dianna Baker Shew__________________
                                                DIANNA BAKER SHEW BPR 012793
                                                Assistant Attorney General
                                                (615) 532-1969
                                                dianna.shew@ag.tn.gov
                                                NICHOLAS R. BARRY            BPR 031963
                                                Assistant Attorney General
                                                (615) 741-8726
                                                nick.barry@ag.tn.gov
                                                SARA E. SEDGWICK BPR 004336
                                                Senior Assistant Attorney General
                                                (615) 532-2589
                                                sara.sedgwick@ag.tn.gov
                                                Attorneys for Defendants
                                                P.O. Box 20207
                                                Nashville, TN 37202

                                                Counsel for the Defendants




                                           21

Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 21 of 22 PageID #: 157
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June 2019 I filed the foregoing electronically
through the Court’s CM/ECF System and thereby served the following:

 Stuart C. Plunkett                               John T. Winemiller (TN 021084)
 BAKER BOTTS L.L.P.                               MERCHANT & GOULD
 101 California Street, Suite 3600                9717 Cogdill Road, Suite 101
 San Francisco, CA 94111                          Knoxville, TN 37932
 Phone: (415) 291-6200                            Phone: (865) 380-5960
 Facsimile: (415) 291-6300                        Facsimile: (612) 332-9081
 stuart.plunkett@bakerbotts.com                   JWinemiller@merchantgould.com

 Maddy Dwertman                                   Omar Gonzalez-Pagan
 BAKER BOTTS L.L.P.                               LAMBDA LEGAL DEFENSE AND EDUCATION
 98 San Jacinto Boulevard, Suite 1500             FUND, INC.
 Austin, TX 78701-4078                            120 Wall Street, 19th Floor
 Phone: (512) 322-2500                            New York, NY 10005-3919
 Facsimile: (512) 322-2501                        Telephone: (212) 809-8585
 maddy.dwertman@bakerbotts.com                    Facsimile: (212) 809-0055
                                                  ogonzalez-pagan@lambdalegal.org

 Brandt Thomas Roessler                           Tara L. Borelli
 BAKER BOTTS L.L.P.                               LAMBDA LEGAL DEFENSE AND EDUCATION
 30 Rockefeller Plaza                             FUND, INC.
 New York, NY 10112-4498                          730 Peachtree Street NE, Suite 640
 Phone (212) 408-2500                             Atlanta, GA 30318-1210
 Facsimile: (212) 408-2501                        Telephone: (404) 897-1880
 brandt.roessler@bakerbotts.com                   Facsimile: (404) 897-1884
                                                  tborelli@lambdalegal.org

 Kathryn S. Christopherson                        Sasha Buchert
 BAKER BOTTS L.L.P.                               LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200         FUND, INC.
 Palo Alto, CA 94304-1007                         1776 K Street NW, Suite 722
 Phone: (650) 739-7500                            Washington, DC 20006
 Facsimile: (650) 739-7699                        Telephone: (202) 804-6245
 kathryn.christopherson@bakerbotts.com            sbuchert@lambdalegal.org


                                                     s/ Dianna Baker Shew
                                                     Dianna Baker Shew




                                                22

  Case 3:19-cv-00328 Document 29 Filed 06/17/19 Page 22 of 22 PageID #: 158
